Name: Commission Regulation (EEC) No 3044/92 of 21 October 1992 on arrangements for imports into the Community of certain textile products (category 9) originating in India
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 No L 307/22 Official Journal of the European Communities 23. 10 . 92 COMMISSION REGULATION (EEC) No 3044/92 of 21 October 1992 on arrangements for imports into the Community of certain textile products (category 9) originating in India Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1539/92 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in India and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 9) specified in the Annex hereto and originating in India have exceeded the level referred to in Article 11 (2) ; Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 24 September 1992 India was noti ­ fied of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested India for a provisional period of three months to limit its exports to the Community of products falling within category 9 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from India to the Community on or after 25 September 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of this Regulation . Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 : Whereas the products in question exported from India between 25 September 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from India before the date of entry into force of this Regula ­ tion : Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 163, 17 . 6. 1992, p . 9 . It shall apply until 24 December 1992. 23 . 10 . 92 Official Journal of the European Communities No L 307/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 25 September to 24 December 1992 9 5802 1 1 00 Terry towelling and similar woven terry India tonnes D 59 580219 00 fabrics of cotton ; toilet linen and F 78 kitchen linen, other than knitted or I 51 6302 60 00 crocheted, of terry towelling and woven BNL 72 terry fabrics, of cotton UK 414 IRL 66 DK 18 GR 7 ES 33 PT 7 EEC 805